COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                  §

  MAX GROSSMAN,                                   §             No. 08-19-00277-CV

                         Appellant,               §                Appeal from the

  v.                                              §              384th District Court

  CITY OF EL PASO,                                §           of El Paso County, Texas

                         Appellee.                §             (TC# 2017-DCV2528)

                                                  §
                                           J UD G M E N T
        The Court has considered this cause on the record and concludes the appeal should be

dismissed due to consolidation. As an administrative matter only, and not with respect to the

merits which have been consolidated into another action, we therefore dismiss the appeal due to

consolidation. This Court makes no other order with respect to the costs of the appeal.

        IT IS SO ORDERED this 27th day of November, 2019.


                                                      PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.